Exhibit 10.30
THE WESTERN UNION COMPANY 2006 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT — TERMS AND CONDITIONS
CAREER SHARES AWARD (AUSTRIA)

1.   Pursuant to The Western Union Company 2006 Long-Term Incentive Plan (the
“Plan”), The Western Union Company (the “Company”) hereby grants to you
(“Executive”) an award of Restricted Stock Units (the “Units”), in the amount
specified in your Award Notice (which forms part of this Agreement) as of the
Grant Date specified in your Award Notice, related to shares of the Company’s
common stock (“Shares”), such grant contingent upon your acceptance of these
terms and conditions and subject to the restrictions set forth in this Agreement
and the Plan. The terms of the Plan are hereby incorporated in this Agreement by
this reference and made a part hereof. Capitalized terms not defined herein
shall have the same definitions as set forth in the Plan.   2.   Each Unit shall
provide for the issuance and transfer to Executive of one Share upon lapse of
the restrictions set forth in paragraph 3 below. Upon issuance and transfer of
Shares to the Executive following the Restricted Period (as defined herein),
Executive shall have all rights incident to ownership of such Shares, including
but not limited to voting rights and the right to receive dividends.   3.  
Subject to other provisions of this Agreement and the terms of the Plan, on the
fourth anniversary of the Grant Date, all restrictions on the Units shall lapse
and the Shares subject to the Units shall be issued and transferred to
Executive. Effective on and after such date, subject to applicable local laws
and Company policies, Executive may hold, assign, pledge, sell, or transfer the
Shares in Executive’s discretion. The four year period in which the Units may be
forfeited by the Executive is defined as the “Restricted Period.”
Notwithstanding the foregoing provisions in this paragraph 3, you will forfeit
all rights to the Units unless you accept these Terms and Conditions either
through on-line electronic acceptance (if permitted by the Company) or by
signing and returning to the Company a copy of these Terms and Conditions prior
to the fourth anniversary of the Grant Date. Signed copies of these Terms and
Conditions should be sent to the attention of: Western Union Stock Plan
Administration, 12500 E. Belford Avenue, M21B2, Englewood, Colorado 80112.      
Prior to the issuance and transfer of Shares upon vesting, the Units will
represent only an unfunded and unsecured obligation of the Company. Any Units
that vest in accordance with paragraphs 3, 7 or 9 will be settled as soon as
administratively practicable after vesting (i.e., upon lapse of the restrictions
on the Units). If at any time the Company determines, in its discretion, that
the listing, registration or qualification of the Shares upon any securities
exchange or under any foreign, state or federal law, or the consent or approval
of any governmental authority is necessary or desirable as a condition to the
issuance and transfer of Shares to the Executive (or his or her estate), such
issuance and transfer will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained.

          Career Shares Award (Austria)   1    

 



--------------------------------------------------------------------------------



 



4.   Regardless of any action the Company or Executive’s employer takes with
respect to any or all income tax (including federal, state and local taxes),
social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax Related Items”), Executive acknowledges that the ultimate
liability for all Tax Related Items legally due by Executive is and remains
Executive’s responsibility and that the Company and/or Executive’s employer
(i) make no representations or undertakings regarding the treatment of any Tax
Related Items in connection with any aspect of the Units, including the grant of
the Units, the vesting of the Units, the conversion of the Units into Shares,
the subsequent sale of any Shares acquired at vesting and the receipt of any
dividends or dividend equivalents; and (ii) do not commit to structure the terms
of the grant or any aspect of the Units to reduce or eliminate Executive’s
liability for Tax Related Items.       Prior to the issuance and transfer of
Shares upon vesting of the Units, Executive shall pay, or make adequate
arrangements satisfactory to the Company or to Executive’s employer (in their
sole discretion) to satisfy all withholding and payment on account obligations
of the Company and/or Executive’s employer. In this regard, Executive authorizes
the Company or Executive’s employer to withhold all applicable Tax Related Items
legally payable by Executive from Executive’s wages or other cash compensation
payable to Executive by the Company or Executive’s employer. Alternatively, or
in addition, if permissible under local law, the Executive may elect to satisfy
his obligations with respect to all applicable Tax Related Items by any of the
following means: (1) making a cash payment to the Company or Executive’s
employer, (2) authorizing the Company to sell Shares to be issued on vesting of
the Units to satisfy such obligation, or (3) authorizing the Company to withhold
whole shares of common stock which would otherwise be delivered having an
aggregate Fair Market Value, determined as of the Tax Date, equal to the amount
necessary to satisfy any such obligation. Shares of common stock withheld may
not have an aggregate Fair Market Value in excess of the amount determined by
applying the minimum statutory withholding rate. Executive shall pay to the
Company or to Executive’s employer any amount of Tax Related Items that the
Company or Executive’s employer may be required to withhold as a result of
Executive’s receipt of the Units, the vesting of the Units, or the conversion of
the vested Units to Shares that cannot be satisfied by the means previously
described. The Company may refuse to deliver Shares to the Executive if
Executive fails to comply with Executive’s obligations in connection with the
Tax Related Items as described herein.   5.   The Units may not be sold,
assigned, transferred, pledged, or otherwise disposed of, except by will or the
laws of descent and distribution, while subject to restrictions. If Executive or
anyone claiming under or through Executive attempts to make any such sale,
transfer, assignment, pledge or other disposition of Units in violation of this
paragraph 5, such attempted violation shall be null, void, and without effect.  
6.   Executive shall forfeit Executive’s right to any unvested Units (and any
associated dividend equivalents) if Executive’s continuous employment with the
Company or a Subsidiary or Affiliate terminates for any reason during the
Restricted Period (except solely by reason of a period of Related Employment or
as set forth in paragraphs 7 and 9).

          Career Shares Award (Austria)   2    

 



--------------------------------------------------------------------------------



 



7.   If Executive dies or incurs a Disability during a period of continuous
employment with the Company or a Subsidiary or Affiliate during the Restricted
Period, Executive shall immediately vest, as of the date of such termination of
employment, in any then-unvested Units. Executive shall not vest in any unvested
Units by reason of Retirement.   8.   Prior to the issuance and transfer of
Shares upon vesting, Executive will be credited with amounts equal to the
regular cash dividends that would be payable to Executive if Executive had been
transferred such Shares, which amounts shall accrue during the Restricted Period
and be paid in cash upon lapse of the Restricted Period; provided, however, that
if the Company adopts a shareholder-wide dividend reinvestment program during
the Restricted Period, the Committee may direct that Executive be credited with
additional Restricted Stock Units equal to the dividends that would be payable
with respect to the Shares on or after the date of adoption of such program if
Executive had been transferred such Shares and which shall be subject to the
same terms as this Agreement, with the increase in the number of Restricted
Stock Units equal to the number of Shares that could be purchased with the
dividends based on the value of the Shares at the time such dividends are paid
(in lieu of crediting Executive with any fractional Units, the Committee may
direct that amounts equal to the fair market value of any such fractional Units
accrue during the restricted period and be paid in cash upon lapse of the
restrictions). This Paragraph 8 will not apply with respect to record dates for
dividends occurring prior to the Grant Date or after the Restricted Period has
lapsed. During the Restricted Period, Executive (and any person succeeding to
Executive’s rights pursuant to the Plan) will not be a shareholder of record of
the Shares underlying the Units and will have no voting or other shareholder
rights with respect to such Shares.   9.   If Executive is eligible to
participate in the Severance/Change in Control Policy applicable to members of
the Company’s Executive Committee at the time of a Change in Control and
Executive’s employment with the Company, a Subsidiary or an Affiliate terminates
for an eligible reason under such policy during the 24-month period commencing
on the effective date of the Change in Control, then any remaining restrictions
applicable to the Units shall immediately lapse effective on the date of
Executive’s termination.   10.   The terms of this Agreement may be amended from
time to time by the Committee in its sole discretion in any manner that it deems
appropriate; provided, however, that no such amendment shall adversely affect in
a material manner any right of Executive under this Agreement without
Executive’s written consent.   11.   Any action taken or decision made by the
Company, the Board, or the Committee or its delegates arising out of or in
connection with the construction, administration, interpretation or effect of
the Plan or this Agreement shall lie within its sole and absolute discretion, as
the case may be, and shall be final, conclusive and binding on Executive and all
persons claiming under or through Executive. By accepting this grant of Units or
other benefit under the Plan, Executive and each person claiming under or
through Executive shall be conclusively deemed to have indicated acceptance and
ratification of, and consent to, any action taken under the Plan by the

          Career Shares Award (Austria)   3    

 



--------------------------------------------------------------------------------



 



    Company, the Board or the Committee or its delegates.   12.   In accepting
the award of Units, Executive acknowledges that (i) the Plan is established
voluntarily by the Company, it is discretionary in nature and may be modified,
amended, suspended or terminated by the Company at any time, as provided in the
Plan; (ii) the award of Units is voluntary and occasional and does not create
any contractual or other right to receive future awards of Units, or benefits in
lieu of Units even if Units have been awarded repeatedly in the past; (iii) all
decisions with respect to future awards, if any, will be at the sole discretion
of the Company; (iv) Executive’s participation in the Plan is voluntary; (v) the
award of Units is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company or to Executive’s
employer, and the Units are outside the scope of Executive’s employment
contract, if any; (vi) the Units are not part of normal or expected compensation
or salary for any purposes, including, but not limited to, calculation of any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (vii) neither the award of the Units nor any provision of this
Agreement, the Plan or the policies adopted pursuant to the Plan confer upon
Executive any right with respect to employment or continuation of current
employment, and in the event that Executive is not an employee of the Company or
any Subsidiary or Affiliate, the Units shall not be interpreted to form an
employment contract or relationship with the Company or any Subsidiary or
Affiliate; (viii) this grant of the Units does not establish or imply an
employment relationship between Executive and the Company; (ix) the future value
of the underlying Shares is unknown and cannot be predicted with certainty,
(x) if Executive receives Shares, the value of such Shares acquired upon vesting
of the Units may increase or decrease in value; (xi) no claim or entitlement to
compensation or damages arises from termination of the Units, and no claim or
entitlement to compensation or damages shall arise from any diminution in value
of the Units or Shares received upon the vesting of the Units resulting from
termination of the Executive’s employment by the Company or the Executive’s
employer (for any reason whatsoever and whether or not in breach of local labor
laws) and Executive irrevocably releases the Company and Executive’s employer
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Agreement, Executive shall be deemed irrevocably to have waived his
or her entitlement to pursue such claim; and (xii) in the event of involuntary
termination of Executive’s employment (whether or not in breach of local labor
laws), Executive’s right to receive the Units and vest under the Plan, if any,
will terminate effective as of the date that Executive is no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); furthermore, in the event of involuntary
termination of employment (whether or not in breach of local labor laws),
Executive’s right to receive Shares pursuant to the Units after termination of
employment, if any, will be measured by the date of termination of Executive’s
active employment and will not be extended by a notice period mandated under
local law; the Committee shall have the exclusive discretion to determine when
the Executive is no longer actively employed for purposes of the award of the
Units.

          Career Shares Award (Austria)   4    

 



--------------------------------------------------------------------------------



 

\

13.   The validity, construction, interpretation, administration and effect of
these Terms and Conditions and the Plan and rights relating to the Plan and to
this Agreement, shall be governed by the substantive laws, but not the choice of
law rules, of the State of Delaware.   14.   You hereby explicitly and
unambiguously consent to the collection, use and transfer, in electronic or
other form, of your personal data as described in this Agreement by and among,
as applicable, your employer, the Company and the Company’s Subsidiaries and
Affiliates for the exclusive purpose of implementing, administering and managing
your participation in the Plan.       You understand that your employer and/or
the Company hold certain personal information about you, including, but not
limited to, your name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, and details of all
equity awards to you under the Plan, for the purpose of implementing,
administering and managing the Plan (“Data”). You understand that Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, that these recipients may be located in your
country, or elsewhere, and that the recipient’s country may have different data
privacy laws and protection than your country. You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting your local human resources representative. You authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker, escrow agent or other third party with whom the Shares
received upon vesting of the Units may be deposited. You understand that Data
will be held only as long as is necessary to implement, administer and manage
your participation in the Plan. You understand that you may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data, or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing your local human
resources representative. You understand that refusal or withdrawal of consent
may affect your ability to receive a transfer of Shares following the expiration
of the Restricted Period. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local human resources representative.   15.   The Company may, in its sole
discretion, decide to deliver any documents related to the Units awarded under
the Plan or future Units that may be awarded under the Plan by electronic means
or request Executive’s consent to participate in the Plan by electronic means.
Executive hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

          Career Shares Award (Austria)   5    

 



--------------------------------------------------------------------------------



 



16.   If one or more provisions of this Agreement shall be held invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby
and the invalid, illegal or unenforceable provisions shall be deemed null and
void; however, to the extent permissible by law, any provisions which could be
deemed null and void shall first be construed, interpreted or revised
retroactively to permit this Agreement to be construed as to foster the intent
of this Agreement and the Plan.   17.   If Executive has received this Agreement
or any other document related to the Plan translated into a language other than
English and if the translated version differs from the English version, the
English version will control.   18.   Executive should be aware that Executive
may be entitled to revoke this Agreement and Executive’s acceptance of the grant
of the Units pursuant to the Austrian Consumer Protection Act under the
following conditions: (a) if Executive signs this Agreement outside of the
business premises of Executive’s employer, Executive may be entitled to revoke
the Agreement provided the revocation is made within one week of Executive’s
acceptance; or (b) if circumstances relevant to Executive’s decision to enter
into the Agreement, as presented by the Company, either do not materialize or
materialize to a significantly reduced extent, through no fault of Executive’s,
Executive may be entitled to revoke the Agreement. This revocation must be made
within one week of the time that it is foreseeable that the circumstances
mentioned above do not materialize or materialize at a significantly reduced
extent. If Executive revokes under sections (a) or (b) listed above, the
revocation must be in written form to be valid. It is sufficient if Executive
returns this Agreement to the Company or the Company’s representative with
language which can be understood as Executive’s refusal to conclude or honor
this Agreement.   19.   Notwithstanding any other provision of the Plan or this
Agreement, except as otherwise provided in the case of Executive’s termination
of employment due to death, Disability or for an eligible reason under the
Severance/Change in Control Policy applicable to members of the Company’s
Executive Committee during the 24-month period commencing on the effective date
of a Change in Control, in order for the restrictions on the Units to lapse the
Company must achieve as a Performance Measure not less than $         of
operating income during the fiscal year ending December 31, 2010, as determined
by the Committee based on the Company’s 2010 annual financial statements.   20.
  Executive acknowledges that Executive has read the Company’s Clawback Policy.
In consideration of the grant of the Units, Executive agrees to abide by the
Company’s Clawback Policy and any determinations of the Board pursuant to the
Clawback Policy. Without limiting the foregoing, and notwithstanding any
provision of this Agreement to the contrary, if the Board determines that any
Incentive Compensation (as defined in the Company’s Clawback Policy) received by
or paid to Executive resulted from any financial result or performance metric
that was impacted by Executive’s misconduct or fraud and that compensation
should be recovered

          Career Shares Award (Austria)   6    

 



--------------------------------------------------------------------------------



 



    from Executive (such amount being recovered, the “Clawbacked Compensation”),
then upon such determination, the Board may recover such Clawbacked Compensation
by (a) cancelling all or any portion of the unvested Units (the “Clawbacked
Portion”) and, in such case, the Clawbacked Portion of the unvested Units shall
automatically and without further action of the Company be cancelled,
(b) requiring Executive to deliver to the Company shares of Common Stock
acquired upon the vesting of the Units (to the extent held by Executive), (c)
requiring Executive to repay to the Company any net proceeds resulting from the
sale of shares of Common Stock acquired upon the vesting of the Units or (d) any
combination of the remedies set forth in clauses (a), (b) or (c). The foregoing
remedies are in addition to and separate from any other relief available to the
Company due to Executive’s misconduct or fraud. Any determination by the Board
with respect to the foregoing shall be final, conclusive and binding upon
Executive and all persons claiming through Executive.

          Career Shares Award (Austria)   7    

 



--------------------------------------------------------------------------------



 



On Behalf of The Western Union Company

         
By:
       
Title:
 
 
   

I accept the Grant of Units under the terms and conditions set forth in this
Agreement.

     
 
   
Hikmet Ersek
   

          Career Shares Award (Austria)   8    

 